Case 19-21075-tnw   Doc   Filed 05/13/21 Entered 05/13/21 14:57:19   Desc Main
                           Document     Page 1 of 7
Case 19-21075-tnw   Doc   Filed 05/13/21 Entered 05/13/21 14:57:19   Desc Main
                           Document     Page 2 of 7
        Case 19-21075-tnw                 Doc        Filed 05/13/21 Entered 05/13/21 14:57:19                                Desc Main
                                                      Document     Page 3 of 7




         After Recording Return to:

         Bayview Loan Servicing, LLC
         Attn: Collateral Department
         4425 Ponce de Leon Blvd., 5th Floor
         Coral Gables, FL 33146




         ___________________________________[Space Above This Line For Recording Data]_________________________________


                                                   LOAN ADJUSTMENT AGREEMENT
         This loan adjustment agreement is made and entered into as of April 07, 2016 (the Effective Date ), by and between, Bayview
         Loan Servicing, LLC, ("Servicer") and JAMES M JOUETT and JILLIAN R CLIFFORD ("Borrower").


                                                                   RECITALS

         A. Servicer is the holder or servicing agent of the holder of that certain Promissory Note ("Note") dated 08/22/2013, executed by
         Borrower or Borrower's predecessor-in-interest in the original principal sum of $139,428.00 .

         B. The note evidences a loan ("Loan") to Borrower or Borrower's predecessor-in-interest on 08/22/2013, in the original principal
         sum of $139,428.00 along with a Deed of Trust or Mortgage ("Security Instrument") securing said Note. The Security Instrument
         creates a secured lien on certain real property ("Property") owned by Borrower (and is more specifically described in the Security
         Instrument). The Note and Security Instrument and all other loan documents related to the Loan are hereinafter collectively referred
         to as the "Loan Documents".

         C. Due to adverse economic circumstances, Borrower has requested Servicer to adjust the scheduled amortization of the Note to
         permit Borrower to meet Borrower's obligations to Servicer in full and in a timely manner. The requested adjustment will benefit
         Borrower, Servicer and any junior lien holder, by avoiding the possible foreclosure of the Loan by Servicer. Accordingly, it is
         considered to be in the best interest of all concerned to enter this Loan Adjustment Agreement ("Agreement").

         D. Borrower hereby agrees that this Agreement may only become effective upon Borrower s completion of the Stipulation
         Agreement dated April 07, 2016. If Borrower successfully completes all the terms of said Stipulation, Servicer will execute this
         Agreement and adjust the Loan accordingly. However, said execution is subject to Borrower's addressing and clearing of any and
         all title issues to Servicer s satisfaction. All payments made pursuant to the Stipulation Agreement (with the exception of the down
         payment mentioned below) will be credited to payments due under this Agreement.

         E. Both Borrower and Servicer hereby agree that Servicer may, in its sole discretion, record this Agreement.

                                                                 AGREEMENT
         NOW, THEREFORE, Borrower and Servicer hereby agree as follows:

         1. NOTE MODIFICATIONS:
             (a) Outstanding Debt:
             Borrower agrees that the unpaid principal balance due on the Note of $138,738.08 (including credit for Stipulation Agreement
             downpayment), shall be increased by $32,562.32 the amount of the unpaid installments, interest, late charges, fees and costs,
             and, if applicable, any advances for unpaid property taxes and/or insurance premiums ("Unpaid Sums Due"), for a total unpaid
             principal balance due of $171,300.40 ("New Balance"). Borrower agrees to the accuracy of the allegations contained in the
             above Recitals as well as to the authenticity and validity of each document referred to herein and to the validity of the unpaid
             sums due and the New Balance. Interest and payments will accrue on the New Balance at the interest rates, whether
             adjustable, variable or fixed, provided in the Note, unless modified by this Agreement.


              (b) New Monthly Payments, Payment Adjustments:




AM011 Stip to Mod Agreement Letter Fixed (Step Rate) V 2.0 Loan No.:                                                                      Page 1 of 4
        Case 19-21075-tnw                   Doc         Filed 05/13/21 Entered 05/13/21 14:57:19                                    Desc Main
                                                         Document     Page 4 of 7




              Years           Interest Rate    Interest Rate Monthly           Estimated       Total Monthly Payment           Number of
                                               Change Date Principal and       Monthly         Payment       Begins On         Monthly
                                                             Interest          Escrow                                          Payments
                                                             Payment           Payment
                                                             Amount            Amount*
              1-3             2.430%           04/01/2016      $558.32         $255.83         $814.15         05/01/2016      36


              4               3.430%           04/01/2019      $650.17         Adjust          Adjust          05/01/2019      12
                                                                               Annually        Annually

              5               4.430%           04/01/2020      $747.09         Adjust          Adjust          05/01/2020      12
                                                                               Annually        Annually

              6-40            4.880%           04/01/2021      $791.91         Adjust          Adjust          05/01/2021      420
                                                                               Annually        Annually


              Effective on 04/01/2021, Borrower's rate of interest will be 4.88% and will remain fixed for the remaining life of the loan.

              (c) New Maturity Date:
              The maturity date will be 04/01/2056, on which date any unpaid interest and all other sums due shall be paid in full.

         2. ESTABLISHMENT OF IMPOUND/ESCROW ACCOUNT:
         Borrower acknowledges that Servicer will establish an impound/escrow account for the collection of property taxes and insurance
         premiums if such account is not currently in existence. Servicer will analyze the impound/escrow account from time to time. As a
         result of this analysis, the escrow portion of Borrower's monthly payment may change. Borrower further acknowledges that the
         escrow portion of his/her monthly payment may be substantially higher than the estimate. (Note: In certain states, impound/escrow
         accounts do not collect for payment of taxes pertaining to Bond/Special Assessments and Irrigation/Water District).

         3. MORTAGE INSURANCE:
         Borrower agrees that the mortgage insurance premiums on the Loan, if applicable, may increase as a result of the capitalization
         which will result in a higher total monthly payment. Furthermore, the date on which I may request cancellation of mortgage
         insurance may change as a result of this Agreement.

         4. AGREEMENT NOT TO ENCUMBER:
         Borrower agrees that it will not voluntarily or involuntarily: (i) grant any interest in or option with respect to, any of the Property; or
         (ii) create or permit to exist any lien, security interest, or other charge or encumbrance upon or with respect to any of the Property,
         except for Servicer's already existing security interest and lien, or sell the Property for the benefit of itself or any party or in any
         manner other than that contemplated by this Agreement.

         5. ASSIGNMENT OF LEASES AND RENTS AND RECEIVERSHIP:
         The existing Mortgage and Note shall be amended to include the following: In the event the loan is in default and Borrowers are
         generating any gross income from the property by virtue of a tenancy or any other arrangement, Borrowers agree to assign and
         transfer to Servicer the right title and interest of Borrower in all existing and future leases and agreements whether or not in writing,
         and any rents and deposits derived and collected therefrom, affecting and pertaining to the use enjoyment or occupancy of any part
         of the premises. Borrower consents to the entry by Servicer, Servicer s agent, or court appointed receiver or designee, to enter the
         premises to collect the rents and enforce the leases. Borrower further consents to the appointment of a court appointed Receiver in
         the event the loan is in default.

         6. NO OTHER CHANGES:
         Except as expressly adjusted by this Agreement, all of the covenants, agreements, stipulations, and conditions in the Note and the
         Security Instrument remain unmodified and in full force and effect. The Security Instrument continues to secure on a first and prior
         lien basis the due and punctual payments of the Note, as modified by this Agreement. None of Borrower's obligations or liabilities
         under the Security Instrument shall be diminished or released by any provisions herein. Nor shall this Agreement in any way
         impair, diminish, or affect any of the Borrower's rights or remedies in the Security Instrument whether such rights or remedies arise
         herein or by operation of law. Any inserted terms, changes or additions to this Agreement will immediately render it null and void.
         Borrower is encouraged to review this Agreement with his/her legal advisor prior to signing it, but by signing the below Borrower
         has voluntarily signed this Agreement.




AM011 Stip to Mod Agreement Letter Fixed (Step Rate) V 2.0 Loan No.:                                                                         Page 2 of 4
Case 19-21075-tnw   Doc   Filed 05/13/21 Entered 05/13/21 14:57:19   Desc Main
                           Document     Page 5 of 7
 Case 19-21075-tnw         Doc     Filed 05/13/21 Entered 05/13/21 14:57:19         Desc Main
                                    Document     Page 6 of 7



                          UNITED STATES BANKRUPTCY COURT
                           EASTERN DISTRICT OF KENTUCKY
                                COVINGTON DIVISION

 In Re:                                           Case No. 19-21075-tnw

 James Michael Jouett
 Jillian Renee-Kathleen Jouett                    Chapter 13
   fka Jillian Renee-Kathleen Clifford

 Debtors.                                         Judge Tracey N. Wise

                                 CERTIFICATE OF SERVICE

I hereby certify that a copy of the foregoing was served by the method set forth below, upon the
below listed parties on May 13, 2021.

By Notice of Electronic Filing to:

          Dolores L. Dennery, Debtors’ Counsel
          dolores@dennerypllc.com

          J. Christian A. Dennery, Debtors’ Counsel
          jcdennery@dennerypllc.com

          Beverly M. Burden, Trustee
          notices@ch13edky.com

          Office of the U.S. Trustee
          ustpregion08.lx.ecf@usdoj.gov
 Case 19-21075-tnw      Doc     Filed 05/13/21 Entered 05/13/21 14:57:19       Desc Main
                                 Document     Page 7 of 7



By United States mail to:

       James Michael Jouett, Debtor
       Jillian Renee-Kathleen Jouett, Debtor
       4146 Farmwood Court
       Erlanger, KY 41018

                                               Respectfully Submitted,

                                               /s/ Molly Slutsky Simons
                                               Molly Slutsky Simons (97962)
                                               Sottile & Barile, Attorneys at Law
                                               394 Wards Corner Road, Suite 180
                                               Loveland, OH 45140
                                               Phone: 513.444.4100
                                               Email: bankruptcy@sottileandbarile.com
                                               Attorney for Creditor
